DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. In response to Applicant’s arguments that applied art is not seen to disclose or to suggest a waste ink evaporation rate is calculated by using an evaporation amount and a waste ink amount, and wherein a threshold for notification is set based on the calculated waste ink evaporation rate, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-12,15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Do (JP 2005053125) in view of Taguchi (US 2016/0052309) and further in view of Igval (US 6.357.854).
claims 1 and 11, Do discloses an inkjet printing apparatus [Para. 0016; Fig. 1] comprising: a waste ink tank (7) [absorber case; Para 0022] having an absorber (8) that absorbs ink discharged from a print head (6) [Para. 0019] that ejects ink [Para. 0003];
a counting unit (61) [Para. 0037] configured to count a waste ink amount discharged to the waste ink tank;
a timer (67) [Para. 0028] that measures an elapsed time from installation of the waste ink tank in the apparatus;
an acquiring unit (69) [Para. 0040] configured to acquire a waste ink retention amount by obtaining an evaporation amount of waste ink retained in the waste ink tank based on the elapsed time and subtracting the evaporation amount from the waste ink amount;
a notifying unit (43) [display unit; Para. 0028] configured to notify that the waste ink retention amount exceeds a threshold as recited in claim 1 and configured to make a notification of an error in a case where the waste ink retention amount exceeds the threshold as recited in claim 11.
Do does not disclose a setting unit configured to acquire a waste ink evaporation rate which is calculated by using the evaporation amount and the waste ink amount, and to set a threshold based on the calculated waste ink evaporation rate.
However, Taguchi teaches an inkjet printing apparatus comprising a setting unit [see claim 8].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a setting unit with the printing apparatus of Do in order to variably set, time, speed or any other operation of a printing apparatus.  Note: the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).
With regard to claims 2 and 12, Do's modified inkjet printing apparatus discloses all the limitations of claim 1 and Do also discloses further comprising a maintenance unit [flushing 
With regard to claims 5 and 15, Do's modified inkjet printing apparatus discloses all the limitations of claim 1 but does not disclose wherein the setting unit sets a first threshold in a case where the waste ink evaporation rate is lower than a first predetermined value and sets a second threshold that is smaller than the first threshold in a case where the waste ink evaporation rate is higher than the first predetermined value.
However, the setting unit of Do modified, is capable of setting a first threshold in a case where the waste ink evaporation rate is lower than a first predetermined value and sets a second threshold that is smaller than the first threshold in a case where the waste ink evaporation rate is higher than the first predetermined value. [Para. 0036 & claim 8; the setting unit sets a flag (first threshold) when a discharge amount exceeds a preset threshold (predetermined value)]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to set a first threshold in a case where the waste ink evaporation rate is lower than a first predetermined value and sets a second threshold that is smaller than the first threshold in a case where the waste ink evaporation rate is higher than the first predetermined value since it has been held that the provision of adjustability, where needed involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
With regard to claims 6 and 16, Do discloses all the limitations of claim 1 but does not disclose wherein the print head is capable of ejecting a first ink and a second ink that tends to thicken as

However, it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ138.
In addition, the setting unit of Do modified, is capable of setting a threshold at a smaller value as compared to a case where the ratio of the second ink to the waste ink amount is smaller than the second predetermined value. [Para. 0036 & claim 8; the setting unit sets a flag (first threshold) when a discharge amount exceeds a preset threshold (predetermined value)].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to set a threshold at a smaller value as compared to a case where the ratio of the second ink to the waste ink amount is smaller than the second predetermined value in a case where a ratio of the second ink to the waste ink amount is greater than a second predetermined value since it has been held that the provision of adjustability, where needed involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
With regard to claims 9 and 19, Do's modified inkjet printing apparatus discloses all the limitations of claim 1 and Do also discloses wherein in a case where the waste ink tank is replaced, the counting unit resets the waste ink amount, and the timer resets the elapsed time [Para. 0040],

Claims 3-4, 7, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Do (JP 2005053125) in view of Taguchi (US 2016/0052309) as applied to claims 1 and 11 above, respectively, and further in view of Takahashi (US 2018/0154630).
claims 3 and 13, Do's modified inkjet printing apparatus discloses all the limitations of claim 1 but does not disclose, further comprising a temperature sensor that detects an environment temperature, wherein the acquiring unit acquires the evaporation amount based on the elapsed time and the environment temperature detected by the temperature sensor.
However, Takahashi teaches a temperature sensor (not shown) [Para. 0081] that detects an environment temperature (S5) [Fig. 18], wherein the acquiring unit acquires the evaporation amount based on the elapsed time and the environment temperature detected by the temperature sensor [the environmental temperature are correlated with the evaporation amount; Para. 0080].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a temperature sensor to an inkjet printing apparatus so that the temperature during printing operation (during ink ejection operation) is maintained at a target regulated temperature.
With regard to claims 4 and 14, Do discloses all the limitations of claim 1 but does not disclose, further comprising a humidity sensor that detects an environment humidity, wherein the acquiring unit acquires the evaporation amount based on the elapsed time and the environment humidity detected by the humidity sensor.
However, Takahashi teaches a humidity sensor (not shown) [Para. 0081] that detects an environment humidity (S5) [Fig. 18], wherein the acquiring unit acquires the evaporation amount based on the elapsed time and the environment humidity detected by the humidity sensor [the environmental humidity correlated with the evaporation amount; Para. 0080].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a humidity sensor to an inkjet printing apparatus so that the temperature during printing operation (during ink ejection operation) is maintained at a target regulated temperature.
With regard to claims 7 and 17, Do's modified inkjet printing apparatus discloses all the limitations of claim 1, but does not disclose further comprising an estimating unit configured to 

However, Takahashi teaches an estimating unit (not shown) [Para. 0082; Fig. 18] configured to estimate an ink density supply to the printhead.
In addition, the setting unit of Do modified, is capable of setting a threshold at a smaller value as compared to a case where the ink density is smaller than the third predetermined value in a case where an ink density estimated by the estimating unit is greater than a third predetermined value.  [Para. 0036 & claim 8; the setting unit sets a flag (first threshold) when a discharge amount exceeds a preset threshold (predetermined value)].
It would have been obvious to combine an estimating unit to the inkjet printing apparatus in order to perform recovery processing and it would have been obvious for one having ordinary skill in the art at the time the invention was made to set a threshold at a smaller value as compared to a case where the ratio of the second ink to the waste ink amount is smaller than the second predetermined value in a case where a ratio of the second ink to the waste ink amount is greater than a second predetermined value since it has been held that the provision of adjustability, where needed involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Do (JP2005053125) in view of Taguchi (US 2016/0052309) and in view of Takahashi (US 2018/0154630) as applied to claims 7 and 17 above, respectively, and further in view of Lovd (2006/0087539).
claims 8 and 18, Do's modified inkjet printing apparatus discloses all the limitations of claim 7 and Do also discloses further comprising: a tank (not shown) [ink cartridge; Para. 0019] containing ink supplied to the print head; but does not disclose

a supply flow path for connecting the tank to the print head and supplying ink to the print head; and a collection flow path for connecting the print head to the tank and collecting ink that has not been ejected from the print head, wherein the estimating unit estimates an ink density in a circulation flow path including the tank, the supply flow path, the print head, and the collection flow path.
However, Loyd teaches a supply flow path (12) for connecting a tank (16) to a print head (10) and supplying ink to the print head; and a collection flow path (14) for connecting the print head to the tank and collecting ink that has not been ejected from the print head.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a tank, a supply flow path connecting the tank to the printhead and a collection flow path connecting the print head to the tank to the inkjet printing apparatus of Do in order to recycle waste ink for reuse as replenishment fluid.
In addition, it would have been obvious to one having ordinary skill in the art wherein the estimating unit estimates an ink density in a circulation flow path including the tank, the supply flow path, the print head, and the collection flow path since it has been held that the provision of adjustability, where needed involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Allowable Subject Matter
Claim 10 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853